   Case 1:19-cr-00014-JRH-BKE Document 104 Filed 05/25/21 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


UNITED STATES OF AMERICA


     V.                                                       CR 119-014


DAVID CANADA




                                         ORDER




     Defendant David Canada has filed a motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A), which provides a narrow

path for a defendant in extraordinary and compelling circumstances

to leave prison early.              Under this provision, the Court may only

reduce a sentence if it finds that "extraordinary and compelling

reasons   warrant        such   a    reduction"         and    that   such      reduction   is


"consistent       with    applicable           policy    statements        issued    by     the

[United        States]     Sentencing           Commission."               18     U.S.C.     §

3582(c)(1)(A).         Section 1B1.13 of the Sentencing Guidelines is the

applicable Policy Statement, explaining that a sentence reduction

may be ordered where a court determines, upon consideration of the

factors set forth in 18 U.S.C. § 3553(a), that "extraordinary and

compelling reasons" exist and the defendant does not present a

danger    to    the    safety       of   any    other     person      or   the    community.

U.S.S.G. § 1B1.13.         The application note to this Policy Statement

lists three       specific examples             of extraordinary and              compelling

reasons to consider reduction of a defendant's sentence under §

3582(c)(1)(A): (1) a medical condition; (2) advanced age; and (3)
      Case 1:19-cr-00014-JRH-BKE Document 104 Filed 05/25/21 Page 2 of 4



family circumstances. Id. n.l(A)-(C).                   A fourth catch-all category

provides: "As determined by the Director of the Bureau of Prisons,

there     exists    in    the    defendant's          case     an     extraordinary      and

compelling      reason    other      than,       or    in    combination      with,"     the

aforementioned three categories.                 Id. n.l(D).i

        In this case.         Defendant invokes          not    only his      own   medical

condition but that of his spouse as grounds for relief.                               He has

filed several exhibits (including letters from family members) and

medical records for him and his wife, a supporting declaration,

and    supplemental      information     pertaining            to   his    wife's   medical

condition.         He   has   also   filed       a    motion    for    a   hearing.      The

Government opposes compassionate release.

        With respect to his request for a hearing, the Court notes

that it is not required to conduct one.                         Of. United States v.

Denson, 963 F.3d 1080, 1087 (11^^ Cir. 2020) (holding that a hearing

is not required on an analogous motion under § 3582(c)(1)(B)).

Moreover, Defendant has fully and adequately presented his and his

wife's information in his filings, and he has not provided any




1 The Eleventh Circuit Court of Appeals recently held that district
courts are bound      by the  definition   of "extraordinary and
compelling" set forth in the Policy Statement of U.S.S.G. § lBl.13
and its application note. United States v. Bryant, 2021 WL 1827158
(ll^'^ Cir. May 7, 2021). Thus, the Court does not have discretion
to consider other factors or definitions. To be clear, however,
even if the Court had the discretion not to follow the Policy
Statement, its denial of relief based upon weighing the sentencing
factors of 18 U.S.C. § 3553(a), infra, would remain the same.
                                             2
   Case 1:19-cr-00014-JRH-BKE Document 104 Filed 05/25/21 Page 3 of 4



special circumstances that would warrant a hearing.                         Accordingly,

Defendant's motion for a hearing (doc. 97) is DENIED.

     There is no dispute that Defendant has serious medical issues.

Most significantly, and in consideration of his health during a

COVID-19 pandemic, is his type 2 diabetes and obesity, which are

medical conditions that "can make [a person] more likely to get

severely     ill    from COVID-19."        See Centers for Disease Control &

Prevention, Certain Medical Conditions, available at https://

www.cdc.gov/coronavirus72019-ncov/need-extra-precautions/people-

with-medical-conditions.html          (last         visited      on   May    19,   2021).

There is also no dispute that Defendant's wife suffers from severe

health problems.       In Defendant's estimation, his wife's medical

condition is deteriorating rapidly because she does not have health

insurance.     He seeks release in order to gain employment to get

health insurance coverage for his wife.                   Whether Defendant's wife

is "incapacitated" and         whether     Defendant        is    the   only possible

caregiver are questions that need not be resolved, however.                             That

is because even if Defendant and his wife, whether considered alone

or together, present extraordinary and compelling circumstances

warranting release, the Court may grant early release only "after

considering the [applicable] factors                  set forth in          18   U.S.C. §

3553(a)."      18   U.S.C.    §    3582(c)(1)(A).           Consideration          of   the

relevant    factors    do    not   weigh       in   his   favor.        Defendant        was

attributed with 153 images of child pornography.                        The Court will

not repeat the abhorrent details of some of those images involving
                                           3
      Case 1:19-cr-00014-JRH-BKE Document 104 Filed 05/25/21 Page 4 of 4



prepubescent girls.           Suffice to say that Defendant has two years

of his five-year sentence remaining, and given the                       nature and

circumstances of his offense, anything short of serving the full

sentence       would fail to     reflect the      seriousness      of the     offense,

promote respect for the law, provide just punishment, or afford

adequate deterrence.            Consequently, the Court will not exercise

its     discretion     to     release    Defendant    under    the   compassionate

release provision.

        Upon    the   foregoing.      Defendant    David     Canada's   motion     for

compassionate release (doc. 83) is DENIED.                  The Clerk is directed

to TERMINATE AS MOOT his motion to file a reply brief to his motion

for    a   hearing    (doc.    101)     and   his "Request    to   Adjudge     Pending

Motions" (doc. 103).

        ORDER ENTERED at Augusta, Georgia, this                         day of May,

2021.




                                                J.M^AOTAL HALE, CHIEF JUDGE
                                                        STATES     DISTRICT    COURT
                                                 J^UTHERN   DISTRICT OF GEORGIA
